J-S19032-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                 Appellee                 :
                                          :
           v.                             :
                                          :
DARRYL WOODS,                             :
                                          :
                 Appellant                :           No. 2500 EDA 2014

          Appeal from the PCRA Order entered on August 6, 2014
           in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No. CP-51-CR-1004761-1996

BEFORE: STABILE, JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED MARCH 31, 2015

     Darryl Woods (“Woods”), pro se, appeals from the Order dismissing his

fourth Petition filed pursuant to the Post Conviction Relief Act (“PCRA”). See

42 Pa.C.S.A. §§ 9541-9546. We affirm.

     In June 1999, a jury found Woods guilty of first-degree murder and

related charges, based upon his involvement in a drive-by shooting in

Philadelphia. The trial court subsequently sentenced Woods to life in prison.

This Court affirmed the judgment of sentence.       See Commonwealth v.

Woods, 761 A.2d 1241 (Pa. Super. 2000) (unpublished memorandum).

Woods did not seek allowance of appeal with the Supreme Court of

Pennsylvania.

     In the following years, Woods filed three PCRA Petitions, all of which

were dismissed, and this Court affirmed the dismissals. On July 24, 2013,
J-S19032-15


Woods filed the instant pro se PCRA Petition, after which he filed a pro se

Amended PCRA Petition. Subsequently, the PCRA court gave Woods Notice,

pursuant to Pa.R.Crim.P. 907, of its intention to dismiss Woods’s PCRA

Petition without a hearing, concluding that the Petition was not timely filed,

and Woods had not proven any of the three exceptions to the PCRA’s

jurisdictional time-bar (collectively referred to as “the PCRA exceptions”).

Woods filed a pro se Response to the court’s Rule 907 Notice. By an Order

entered on August 6, 2014, the PCRA court dismissed Woods’s Petition.

Woods timely filed a pro se Notice of Appeal.

      Woods presents the following issues for our review:

      1. Did the [PCRA] court err in failing to observe the [PCRA]
         exception that [Woods] verified to the court as a matter
         of factual record[]?

      2. Did the [PCRA] court err in failing to observe that newly
         discovered evidence was an ongoing circumstance in the
         matter that was before the court?

      3. Did the [PCRA] court err in failing to acknowledge [that
         Woods] was distinctively verifying his reliance[] upon
         documentations [sic] rather than assertions to be
         accepted verbatim, in a manner of which the
         prosecution[,] by case law standards[,] must do the
         same?

      4. Did the [PCRA] court err in failing to enforce the
         legislative authority found as legally binding upon the
         court[,] as such related to copies of [Woods’s] medical
         records?

      5. Did the [PCRA] court err in failing to … address [Woods’s]
         request for an expert?




                                 -2-
J-S19032-15


      6. Did the [PCRA] court err in failing to order the medical
         records for [Woods] to provide his verification within, in
         order for the court to review and make a decision?

      7. Should [this] Court remand for there to be a qualified
         review of [Woods’s] medical records[, which are] under
         the exclusive control of the state under a standard of
         suppression?

Brief for Appellant at vii (issues numbered, capitalization omitted). We will

address Woods’s issues simultaneously, as they all relate to whether the

PCRA properly determined that Woods failed to meet any of the PCRA

exceptions.

      We begin by noting our well-settled standard of review: “In reviewing

the [dismissal] of PCRA relief, we examine whether the PCRA court’s

determination is supported by the record and free of legal error.”

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citation

omitted).

      Under the PCRA, any PCRA petition, “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes

final[.]”   42 Pa.C.S.A. § 9545(b)(1).   The PCRA’s timeliness requirements

are jurisdictional in nature and a court may not address the merits of the

issues raised if the PCRA petition was not timely filed. Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Here, Woods concedes that his PCRA Petition is facially untimely, as it

was filed over twelve years after his judgment of sentence became final.

However, according to Woods, he has met all three of the PCRA exceptions.


                                 -3-
J-S19032-15


See 42 Pa.C.S.A. § 9545(b)(1)(i-iii) (providing that an untimely PCRA

petition may be considered timely if a petitioner alleges and proves (i)

governmental interference with the presentation of his claims; (ii) discovery

of previously unknown facts which could not have been discovered with due

diligence; or (iii) an after-recognized constitutional right given retroactive

application); see also Brief for Appellant at 1-22.     Summarizing, Woods

contends that (1) the government withheld his medical records concerning

his allegedly poor eyesight and serious eye condition, which prove that

Woods was physically incapable of performing the acts of which he was

convicted, i.e., driving the car utilized in the drive-by shooting; and (2)

these medical records were only recently discovered. See id. Woods also

relies upon the United States Supreme Court’s decision in McQuiggin v.

Perkins, 133 S. Ct. 1924 (2013). See Brief for Appellant at 4-5, 14.1

      The PCRA court addressed Woods’s claims in its Pa.R.A.P. 1925(a)

Opinion as follows:

             As an initial matter, the PCRA mandates that a petition
      invoking an exception to the timeliness provision must be pled
      within sixty days of the date the claim could have been
      presented. [See 42 Pa.C.S.A. § 9545(b)(2). Woods] cannot
      satisfy the 60 day requirement because he stated [in his instant
      PCRA Petition] that his [eye] condition was well known to him[,]
      as he sought treatment for his condition two years prior to his



1
  Woods merely cites to McQuiggin, and does not explain how he believes
this case establishes the newly recognized constitutional right PCRA
exception.



                                 -4-
J-S19032-15


     conviction.[2] Therefore, the underlying facts were known to
     [Woods] well before his conviction and were not “after-
     discovered.” See Commonwealth v. Monaco, 996 A.2d 1076
     (Pa. Super. 2010) (holding that defendant’s failure to prove that
     he exercised diligence in uncovering his mental health diagnosis
     sooner, which was available when he was tried, resulted in an
     untimely [PCRA] petition). Moreover, even if [Woods had] raised
     this claim earlier, upon review, [he] provided no explanation why
     he was unable to obtain his own medical records[,] and he did
     not proffer evidence that they were improperly withheld by the
     Commonwealth.

           Additionally, [Woods] averred that his claim should be
     heard under the recent United States Supreme Court’s decision
     in McQuiggin []. This case held that a showing of actual
     innocence is sufficient to circumvent the statute of limitations or
     the Anti-Terrorism and Effective Death Penalty Act (AEDPA).
     McQuiggin applies to federal habeas corpus petitions filed under
     the AEDPA and is not applicable to petitions filed in state court
     seeking relief under the [PCRA].         Moreover, contrary to
     [Woods’s] argument, McQuiggin did not announce a new
     relevant rule of constitutional law that has been made
     retroactive by either our Supreme Court or the Supreme Court of
     the United States. Therefore, [Woods’s] claim was meritless.

            In sum, [Woods] failed to file his claims within the PCRA’s
     necessary time limitations, or establish that any of the [PCRA]
     exceptions apply to [his] case. Accordingly, [Woods’s PCRA
     P]etition was properly dismissed as untimely ….

PCRA Court Opinion, 9/3/14, at 3-4 (unnumbered, footnote added).           Our

review confirms that the PCRA court’s cogent analysis is supported by the

record and the law.    Therefore, we affirm on this basis with regard to




2
  Moreover, Woods acknowledged in his Response to the PCRA court’s Rule
907 Notice that his counsel had obtained copies of the medical records in
question, concerning his eye condition, in 2001. See Rule 907 Response,
8/5/14, at 2. However, according to Woods, counsel misplaced the records.
See id.


                                 -5-
J-S19032-15


Woods’s issues in concluding that the PCRA court properly dismissed his

fourth PCRA Petition as untimely. See id.3

      Order affirmed. Application for Relief denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/31/2015




3
  We additionally observe that we have reviewed Woods’s allegations made
in his separate pro se Application for Relief, filed with this Court on March 2,
2015, and determine that they likewise do not entitle him to relief.


                                  -6-